t c memo united_states tax_court mark c medairy jr petitioner v commissioner of internal revenue respondent docket no 27850-13l filed date mark c medairy jr pro_se bradley c plovan for respondent memorandum opinion ruwe judge the matter before the court is respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times genuine dispute exists as to any material fact and that the determination to maintain a notice_of_federal_tax_lien filed under sec_6323 should be sustained by order dated date the court directed petitioner to file a response to the motion on or before date petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in maryland petitioner failed to file an income_tax return for on date respondent sent to petitioner a notice_of_deficiency for his tax_year petitioner did not file a petition with the tax_court for a redetermination of his deficiency and on date respondent assessed an income_tax deficiency of dollar_figure and additions to tax under sec_6651 and and totaling dollar_figure for tax_year on date respondent sent to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising him that respondent had filed a notice_of_federal_tax_lien and that he could receive a hearing with the internal_revenue_service irs office of appeals on date petitioner submitted a timely form request for a collection due process or equivalent_hearing in his request petitioner’s only requested relief was an installment_agreement by letter dated date the settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request and scheduled a telephone conference call for date in the letter the settlement officer requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals and or form 433-b collection information statement for businesses a copy of hi sec_2012 income_tax return signed income_tax returns for tax years and which had not yet been filed and proof of estimated_tax payments for tax_year so that he could make a decision regarding petitioner’s request for an installment_agreement on date the settlement officer conducted a telephone conference call with petitioner at which time they reviewed the issues in the case petitioner stated that he believed his income_tax assessment was incorrect the settlement officer told petitioner that he would have to file a tax_return and that he would have to file all outstanding returns to qualify for an installment_agreement as a collection alternative petitioner requested three weeks to prepare the necessary documents at the conclusion of the august conference the settlement officer agreed to allow petitioner until date to prepare his unfiled returns on date petitioner left a voice mail message requesting more time to complete the unfiled returns in response the settlement officer agreed to send via facsimile to petitioner respondent’s information regarding his income_tax_liability and allowed him an additional days until date to provide the missing returns petitioner did not forward the missing income_tax returns on date the settlement officer left a voice mail message for petitioner regarding the status of his case petitioner did not respond to the september voice mail and on date the settlement officer closed the cdp hearing on date the irs appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that the notice_of_federal_tax_lien was appropriate petitioner timely filed a petition with this court discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to the motion and has failed to demonstrate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the filing see 115_tc_329 if a taxpayer requests a cdp hearing he may raise at that hearing any relevant issue relating to the unpaid tax or the lien sec_6330 sec_6320 relevant issues include possible alternative means of collection sec_6330 a taxpayer is precluded from disputing a sec_6330 issue including a challenge to the underlying liability which was not properly raised in the cdp hearing see 129_tc_107 petitioner did not properly raise his underlying tax_liability in his request for a cdp hearing in his petition he made no specific allegations or arguments regarding the correctness of the underlying tax_liability he failed to present any facts regarding the underlying liability to the settlement officer and he failed to file any response to the motion as we ordered consequently petitioner’s underlying tax_liability is not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 114_tc_176 the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 the settlement officer properly based her determination on the factors required by sec_6330 petitioner failed to meaningly participate in the cdp hearing and did not provide the requested financial information to the settlement officer see sec_301_6320-1 a-f3 proced admin regs petitioner also failed to respond to the motion as ordered by the court by failing to respond to the assertions in the motion petitioner waived his right to contest them see rule d lunsford v commissioner t c pincite akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at the settlement officer’s determination was made on the basis of the information available and it is not an abuse_of_discretion for a settlement officer to deny an installment_agreement and sustain a proposed collection action on the basis of a taxpayer’s failure to submit requested financial information or historical noncompliance with tax laws cavazos v commissioner tcmemo_2008_257 tax ct memo lexis consequently the settlement officer did not abuse her discretion in denying petitioner’s request for a collection alternative as a result respondent’s determination is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
